                                   UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF CALIFORNI                            c:_,::T:\                :,   -r   ~o;__,1:~"f
                                                                                       SOUTH[_         , ' . :·,, , ·· Ci/: CAUFORt\!IA
                                                                                      BY                                            DEPUTY
UNITED STATES OF AMERICA,
                                                                     Case No. 19cr3851-BAS

                                               Plaintiff,
                    vs.
     ELIZABETH ESCOBAR,                                              JUDGMENT OF DISMISSAL



                                            Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

 •    the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

       of the offense(s) as charged in the Indictment/Information:
       Ct 1 - 8:1324{a)(2)(B)(iii) - Bringing in Aliens Without Presentation




 Dated:

                                                               United States Magistrate Judge
